298 S.W.3d 118 (2009)
Kenneth R. CARR, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 69769.
Missouri Court of Appeals, Western District.
September 15, 2009.
Motion for Rehearing and/or Transfer to Supreme Court Denied October 27, 2009.
Application for Transfer Denied December 22, 2009.
*119 Kenneth Carr, Cameron, MO, pro se.
Shaun J. Mackelprang, Esq., and Daniel McPherson, Esq., Jefferson City, MO, for respondent.
Before ALOK AHUJA, P.J., and JAMES M. SMART and LISA WHITE HARDWICK, JJ.
Prior Report: 111 S.W.3d 896.

ORDER
PER CURIAM:
Kenneth Carr appeals the circuit court's judgment dismissing his pleading that challenged his criminal sentence under Supreme Court Rule 29.05, and further sought to re-open his post-conviction relief proceeding under Rule 29.15 on the basis that his counsel abandoned him. We affirm. Because a published opinion would have no precedential value, a memorandum setting forth, the reasons for this order has been provided to the parties. Rule 84.16(b).